ROTHENBERG, J.
Jose Antonio Pacheco (“Pacheco”) appeals the trial court’s order denying his motion for a copy of Sentencing Transcripts At State’s Expense. We affirm. See Sanders v. State, 62 So.3d 1176, 1176 (Fla. 4th DCA 2011) (“Beyond the record provided for a direct appeal, [a prisoner] is not entitled to free transcripts to assist in the preparation of either a postconviction motion or a petition for extraordinary relief.”) (quoting Golden v. State, 870 So.2d 167, 167 (Fla. 2d DCA 2004)); accord Vanover v. State, 946 So.2d 1152, 1152 (Fla. 4th DCA 2006); Ridge v. Adams, 643 So.2d 116, 117 (Fla. 5th DCA 1994) (holding that although prisoners are entitled to free copies and services for plenary appeal, there is no provision in law to obtain them thereafter).
Affirmed.